COURT OF APPEALS FOR THE
                                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                                   ORDER ON MOTION

Cause number:                  01-16-00047-CV
Style:                         In re MarOpCo, Inc.


Date motion filed*:            February 19, 2016
Type of motion:                Motion for Permission to Participate Pro Hac Vice


Party filing motion:           Counsel for Amicus Curiae, Finley L. Hilliard

Ordered that motion is:

                 Granted
                  If document is to be filed, document due:
                   Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                 Denied
                 Dismissed (e.g., want of jurisdiction, moot)
                 Other: _____________________________________
          The motion for permission to participate pro hac vice is denied. The motion is not accompanied by the proof of
          payment or proof of indigency acknowledgement issued by the Texas Board of Law Examiners. See TEX. GOV’T.
          CODE ANN § 82.0361 (Vernon 2013) (providing for non-resident attorney fee); TEX. RULES GOVERN. BAR
          ADM’N R. XIX(a) (requiring compliance with section 82.0361 as “initial mandatory requirement”); (c) (requiring
          non-resident attorney’s motion to include proof of payment or proof of indigency acknowledgement). Further the
          motion is not accompanied by “the motion of the resident practicing attorney Texas attorney with whom the non-
          resident attorney will be associating.” TEX. RULES GOVERN. BAR ADM’N XIX(b).



Judge’s signature: /s/ Terry Jennings
                                                          for the Court


Date: March 3, 2016